USCA4 Appeal: 19-1469   Doc: 71-2     Filed: 08/03/2020 Pg: 1 of 2         Total Pages:(4 of 5)
               Case 1:16-cv-03311-ELH Document 111 Filed 08/03/20 Page 1 of 2




                                                                 FILED: August 3, 2020


                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT

                                          ___________________

                                                No. 19-1469
                                           (1:16-cv-03311-ELH)
                                          ___________________

         MARYLAND SHALL ISSUE, INCORPORATED; ATLANTIC GUNS,
         INCORPORATED; DEBORAH KAY MILLER; SUSAN BRANCATO VIZAS

                        Plaintiffs - Appellants

         and

         ANA SLIVEIRA; CHRISTINE BUNCH

                        Plaintiffs

         v.

         LAWRENCE HOGAN, in his capacity as Governor of Maryland; WILLIAM M.
         PALLOZZI, in his capacity as Superintendent, Maryland State Police

                        Defendants - Appellees

         ------------------------------

         NATIONAL RIFLE ASSOCIATION; MARYLAND STATE RIFLE AND
         PISTOL ASSOCIATION, INCORPORATED; NATIONAL SHOOTING
         SPORTS FOUNDATION

                        Amici Supporting Appellant
USCA4 Appeal: 19-1469   Doc: 71-2     Filed: 08/03/2020 Pg: 2 of 2         Total Pages:(5 of 5)
               Case 1:16-cv-03311-ELH Document 111 Filed 08/03/20 Page 2 of 2

                                       ___________________

                                         JUDGMENT
                                       ___________________

              In accordance with the decision of this court, the judgment of the district

        court is affirmed in part and reversed in part. This case is remanded to the district

        court for further proceedings consistent with the court's decision.

              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                                /s/ PATRICIA S. CONNOR, CLERK
